Citation Nr: 0529554	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right ear 
condition, and if so, whether service connection may be 
granted.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  The veteran voiced disagreement with the denial of his 
claim to reopen in November 2002 and a statement of the case 
(SOC) was issued in September 2003.  The veteran's 
substantive appeal was timely received.  

This matter was remanded in August 2004; and has since been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the May 1966 
rating decision by which the claim of entitlement to service 
connection for a right ear condition was not reopened.

2.  The additional evidence presented since the May 1966 
rating decision bears directly and substantially upon the 
issue of service connection, is not cumulative of evidence 
previously submitted, and is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1966 rating decision is new 
and material and serves to reopen the claim of entitlement to 
service connection for an ear condition.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the VCAA, as to this aspect of the appeal, 
and finds that the veteran's interests have not been 
prejudiced and he has not been harmed by review of evidence 
received in August 2005 without a waiver of initial RO 
consideration.

Claim to Reopen

Service connection was denied for a right ear condition in a 
July 1956 rating decision, about which the veteran was 
notified the same month along with his appellate rights.  The 
veteran did not file an application for review on appeal 
within one year of his notification and the July 1956 
determination became final.  See 38 U.S.C. § 709 (1952).  The 
veteran also did not appeal a July 1958 a rating decision 
which continued the denial of his claim and the determination 
became final.  See 38 U.S.C. § 3305(b) (1952, Supp. 1957).  A 
rating decision was issued in May 1966 in which the veteran's 
claim of entitlement to service connection was not reopened 
and, as the veteran did not file a notice of disagreement 
with the determination, it became final.  See 38 U.S.C. 
§ 4005(c) (1964).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the May 1966 rating decision is the most recent 
determination to become final, the Board will evaluate the 
veteran's claim as to whether any new and material evidence 
has been received since May 1966.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  38 U.S.C.A. § 5108 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the appellant's claim to reopen was filed in March 2001.

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  At the time 
of the May 1966 rating decision, the evidence showed that 
upon the veteran's discharge from active duty he had mild 
otomycosis of the right ear and normal findings upon 
whispered hearing testing.  See February 1946 report of 
medical examination.  Otomycosis refers to a fungal infection 
of the external auditory meatus.  See Bruce v. West, 11 Vet. 
App. 405, 407 (1998).  Also of record were the separation 
qualification records that indicate the veteran was a light 
truck driver at the time of his discharge from active duty 
but that he had served as an anti-aircraft gunner for 19 
months.  A June 1956 VA medical record indicated post-service 
treatment for otomycosis and an October 1958 affidavit from a 
fellow serviceman reflects that the veteran often complained 
about his right ear while they were stationed in Panama 
together.

Evidence received since the May 1966 rating decision includes 
a lay statement from the veteran's spouse in which she 
indicates she knew the veteran had hearing problems while 
stationed in Panama.  Also of record is private and VA 
medical evidence indicative of bilateral sensorineural 
hearing loss that is worse on the right.  The lay evidence is 
corroborative of evidence previously of record and the 
medical evidence is indicative of right ear pathology that is 
worse than his left.  With no comment on the probative value 
of the evidence, the Board concludes that this evidence bears 
directly and substantially upon the issue of service 
connection, is not cumulative of evidence previously 
submitted, and is so significant that it must be considered 
in order to decide fairly the merits of the claim.  As this 
additional evidence meets the regulatory definition of new 
and material evidence, the veteran's service connection claim 
is reopened.


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for an ear condition has 
been received and to this extent only the appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  

The Board finds that a medical opinion is required.  As 
previously indicated, upon the veteran's discharge from 
active duty he had mild otomycosis of the right ear and 
normal findings upon whispered hearing testing.  See February 
1946 report of medical examination.  Otomycosis refers to a 
fungal infection of the external auditory meatus.  See Bruce 
v. West, 11 Vet. App. 405, 407 (1998).  His separation 
qualification records indicate the veteran was a light truck 
driver at the time of his discharge from active duty but that 
he had served as an anti-aircraft gunner for 19 months.  A 
June 1956 VA medical record indicated post-service treatment 
for otomycosis.  Current medical evidence shows the veteran 
has bilateral sensorineural hearing loss that is worse on the 
right and it is appropriate in the instant case to afford the 
veteran a VA examination to evaluate whether his current ear 
disability is related to his military service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for a VA 
audiology examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  After reviewing the file, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
possibility) that the veteran's current 
bilateral sensorineural hearing loss, 
worse on right, is etiologically related 
to his in-service noise exposure as a 
anti-aircraft gunner and/or his in-
service otomycosis.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

2.  Adjudicate the veteran's service 
connection claim on the merits.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental SOC that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since May 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


